 575317 NLRB No. 84ST. LUKE LUTHERAN HOME FOR THE AGING1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2The General Counsel has excepted to the judge's failure to pro-vide restoration of the status quo ante. We find merit to the excep-
tion and modify the Order and notice accordingly.St. Luke Lutheran Home for the Aging and District1199/SEIU, AFL±CIO, the Healthcare and So-
cial Service Union. Case 8±CA±26053May 24, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn October 19, 1994, Administrative Law JudgeClaude R. Wolfe issued the attached decision. The Re-
spondent and the General Counsel each filed excep-
tions and supporting briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, St.
Luke Lutheran Home for the Aging, North Canton,
Ohio, its officers, agents, successors, and assigns, shall
take the action set forth in the Order as modified.1. Substitute the following as paragraph 2(a).
``(a) Reinstate and maintain the terms and condi-tions of employment in existence in November 1993,
prior to the Respondent's unilateral assignment of em-
ployees in the bargaining unit represented by the
Union to the Waterford facility.''2. Insert the following as paragraph 2(b), and reletterthe subsequent paragraphs accordingly.``(b) Provide the Union with advance notice of andan opportunity to bargain about any reassignment of
unit employees to work at the Waterford and, on re-
quest of the Union, bargain in good faith with the
Union about any such assignment.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
refuse to bargain in good faith withDistrict 1199/SEIU, AFL±CIO, the Healthcare and So-
cial Service Union, concerning the assignment of our
employees in the bargaining unit represented by the
Union to facilities other than the St. Luke Lutheran
Home for the Aging.WEWILLNOT
unilaterally assign our employees inthe unit represented by the Union to facilities other
than the St. Luke Lutheran Home for the Aging with-
out giving prior notice to the Union of any new assign-
ment and an opportunity to bargain about it.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
reinstate and maintain the terms and con-ditions of employment in existence in November 1993,
prior to the Respondent's unilateral assignment of em-
ployees in the bargaining unit represented by the
Union to the Waterford facility.WEWILL
provide the Union with advance notice ofand an opportunity to bargain about any reassignment
of unit employees to work at the Waterford and, on re-
quest of the Union, bargain in good faith with the
Union about any such assignment.ST. LUKELUTHERANHOMEFORTHE
AGINGRufus L. Warr, Esq., for the General Counsel.Karen Soehnlen McQueen, Esq., for the Respondent.DECISIONSTATEMENTOFTHE
CASECLAUDER. WOLFE, Administrative Law Judge. This pro-ceeding was litigated before me at Alliance, Ohio, on August
18, 1994, pursuant to charges timely filed on January 10 and
February 23, 1994, and a complaint issued on February 24, 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates are 1993 unless otherwise specified.1994, alleging Respondent violated Section 8(a)(5) and (1) ofthe Act by assigning employees represented by the Union to
work at a location where they had not previously been as-
signed; did not give the Union prior notice or opportunity to
bargain on the assignment; and refused to bargain on the
subject when the Union requested such bargaining. Respond-
ent contends the assignment was in accord with the manage-
ment rights and waiver clauses in the existing collective-bar-
gaining agreement and does not violate the Act. It is a close
question, but I am persuaded by the evidence presented that
the unilateral assignments of employees here involved with-
out notice, bargaining, or opportunity to bargain being given
to the Union did violate the Act as alleged.On the entire record, and after considering the credibilityof the witnesses and the able arguments of counsel for the
parties, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe complaint alleges, Respondent admits, and I find thatat all material times Respondent, a nonprofit Ohio corpora-
tion, with an office and place of business in North Canton,
Ohio, has been engaged in the operation of a nursing home
and an extended care facility and in conducting these busi-
ness operations annually derives gross revenues in excess of
$100,000 therefrom, and purchases and receives at its North
Canton, Ohio facility goods valued in excess of $50,000 di-
rectly from points outside the State of Ohio. At all material
times Respondent has been engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
The Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THERELEVANTFACTS
The Union and the Respondent executed a collective-bar-gaining agreement effective October 25, 1993,1and expiringOctober 25, 1995. The certified bargaining unit covered by
this agreement consists of:All full-time and regular part-time service and mainte-nance employees including nurses aides, licensed prac-
tical nurses, dietary employees, social workers, clerical
employees, housekeeping employees, laundry employ-
ees and maintenance employees, but excluding execu-
tive secretary, human resources assistant, professional
employees, guards and supervisors as defined in the
Act.In early December, the Respondent commenced assigningunit employees to perform the services at a newly con-
structed facility called the Waterford which is separately in-
corporated as an independent living facility for elderly adults
and is connected to the St. Luke building by a walkway. Em-
ployees so assigned bid for the jobs which are of the same
nature with the same duties as those at St. Luke, and they
are paid in accord with and receive all the benefits provided
by the Union's collective-bargaining agreement with St.Luke. The Waterford has no employee payroll. The employ-ees assigned punch in and out at St. Luke. According to Jane
Leonhard, Respondent's director of human resources, the as-
signment of employees to the Waterford has resulted in the
addition of 10 new employees to the bargaining unit.I do not credit the testimony of Leonhard or KimFrankeberger, Respondent's administrator, to the effect there
is a contract for services between St. Luke and the Water-
ford. No such contract was proffered in evidence and
Leonhard concedes that she merely believes there is such a
contract, does not know what is in it, and that the assign-
ments to the Waterford are based on the Respondent's posi-
tion it can assign St. Luke employees anywhere.The Waterford was under construction during the negotia-tion of the October 25 agreement. Rick Kepler, the Union's
negotiator, credibly testified that during the negotiations he
asked what the relationship between St. Luke and the Water-
ford would be, and more particularly, would the St. Luke
employees have to work at the Waterford when it opened.
To this the Respondent's attorney replied that the Waterford
was a totally independent operation not to be discussed dur-
ing the St. Luke's negotiation and that Respondent would not
discuss what was going to happen at the Waterford. Kim
Frankeberger was present during all the St. Luke negotia-
tions. He testified that Respondent refused to discuss the em-
ployment situation at the Waterford, stated it was a separate
entity, and insisted the negotiations were to be limited to St.
Luke's employees. Pressed by General Counsel on cross-ex-
amination, Frankeberger became evasive, first testifying the
Union had during the negotiations expressed concern about
the possible assignment of St. Luke employees to the Water-
ford, then testifying the Union had not done so. I do not
credit Frankeberger's retreat from his first version, nor do I
credit his assertion that during the negotiations the Union
stated, in haec verba, ``we want to negotiate about employees
at the Waterford as employees of the Waterford.''Respondent has offered no good reason for its curt re-sponse to the Union's inquiry concerning the prospective
staffing of the Waterford. It's witnesses are either lacking in
credibility, in the case of Frankeberger, or, in the case of
Leonhard, offer nothing to explain why the Respondent was
reluctant to advise the Union of its plans for the Waterford.
The answer, I conclude, is that the Respondent knew that
upon the completion of the Waterford, which was connected
to St. Luke by a walkway, it would use St. Luke employees
to staff the Waterford; but did not want to bargain with the
Union concerning that assignment. This is not bargaining in
good faith.Upon learning of the assignment of St. Luke employees tothe Waterford, Becky Williams, the union agent servicing the
unit employees, told Frankeberger she considered there had
to be negotiations concerning the assignments. Frankeberg-
er's response was that the Respondent had a contractual right
to make the assignments. The positions of the parties are
clearly shown by an exchange of letters between Williams
and Frankeberger in December. On December 17, Williams
sent the following letter to Frankeberger:Dear Mr. Frankeberger,At the last Labor Management meeting you informedus that you are going to use bargaining unit employees
to do work at the Waterford. 577ST. LUKE LUTHERAN HOME FOR THE AGINGThrough out negotiations St. Luke repeatedly tookthe position that they would not negotiate over any
issues with respect to the Waterford. The reason con-
sistently given was that St. Luke and the Waterford
were two separate ``entities.''Since you now plan to use bargaining unit employ-ees to do work at the Waterford, the Union is demand-
ing negotiations over your decision to now use union
workers at the Waterford.It is the position of the Union that the Employerdoes not have the right to unilaterally decide to have
employees work at the Waterford after taking the posi-
tion that such work was beyond the scope of bargain-
ing.If you have any questions please call me at (614)461±1199.Sincerely,/s/Becky WilliamsOrganizerFrankeberger replied by letter of December 21 as follows:Dear Ms. Williams:I received your fax concerning the use of St. LukeLutheran Home employees at The Waterford. As I ex-
plained at our Labor/Management Committee meeting,
St. Luke has contracted with The Waterford to provide
certain services. Article Three of our Collective Bar-
gaining Agreement clearly gives St. Luke the authority
to assign and direct the work of its employees. The em-
ployees continue to be employed by St. Luke and are
assigned pursuant to the Collective Bargaining Agree-
ment.If you have any questions, please let me know.Sincerely,/s/Kim FrankebergerAdministratorThe Respondent contends its assignment of St. Luke em-ployees to work at the Waterford is permitted by the follow-
ing clauses in the collective-bargaining agreement:ARTICLE THREEMANAGEMENT RIGHTSExcept as expressly modified, abridge or restricted bya specific provision of this Agreement, the employer
exclusively retains all statutory and inherent managerial
rights, prerogatives, and functions in the conducting ofbusiness and the directing of the work force. Manage-
ment rights, in accordance with its sole and exclusive
judgment and discretion, shall include, but not be lim-
ited to: determining the number of employees to be em-
ployed; to hire employees, determine their qualifications
and assign and direct their work; to promote, demote,
transfer, lay-off, recall to work, reprimand, suspend,
discharge or otherwise, discipline employees, determine
their qualifications and assign and direct their work; to
promote, demote, transfer, lay-off, recall to work, rep-
rimand, suspend, discharge or otherwise discipline em-
ployees; to relieve employees from duties; to changeexisting or introduce new or improved production meth-ods at the facility, labor saving devices, or equipment;
to alter or discontinue any operation or product; to se-
lect suppliers; to maintain the efficiency of operations;
to set the starting and quitting times and number of
hours and shifts to be worked; to set the standards of
productivity and the services to be rendered; to use
independent contractors to perform work or services;
subcontract, contract out, close down, or relocate the
employer's operations or any part thereof; to expand,
reduce alter, combine, transfer, assign, or cease any job,
department, operation or service; to issue, amend and
revise policies, rules, regulations, and practices; and to
take whatever action is either necessary or advisable to
determine, manage, fulfill the mission of the employer
and to direct the employer's employees. The employer's
failure to exercise any right, prerogative, or function
hereby reserved to it, or the employer's exercise of any
such right, prerogative, or function in a particular way,
shall not be considered a waiver of the employer's right
to exercise such right, prerogative, or function or prel-
ude it from exercising the same in some other way not
in conflict with the express provisions of this Agree-
ment. The employer will not exercise these rights in an
arbitrary or capricious manner.ARTICLE THIRTY TWOWAIVERThe parties acknowledge that during the negotiationswhich resulted in this Agreement, each had unlimited
right and opportunity to make demands and proposals
with respect to all proper subjects of collective bargain-
ing; all such subjects have been discussed and nego-
tiated upon, and the agreements contained in the Agree-
ment were arrived at after free exercise of such rights
and opportunities. Therefore, the employer and the
union, for the life of this Agreement, each voluntarily
and unqualifiedly waive the right, and each agrees that
the other shall not be obligated to bargain collectively
with respect to any subject or matter not specifically re-
ferred to or covered by this Agreement, even though
such subject or matter may not have been within the
knowledge or contemplation of either or both of the
parties at the time they negotiated or signed this Agree-
ment.IV. DISCUSSIONANDCONCLUSIONS
I am convinced Respondent knew when it was negotiatingthe St. Luke agreement that St. Luke employees would be
used to service the Waterford, and that Respondent delib-
erately evaded the Union's effort's to explore the prospective
staffing at the Waterford in order to conceal this plan.When the Respondent commenced the assignment of St.Luke employees to the Waterford, it obviously changed their
working conditions. Such changes are mandatory subjects of
bargaining. The Respondent contends, however, that it had
the right to so assign under the management-rights clause,
and, further, that the Union waived any rights it had to bar-
gain on the assignment of unit employees to the Waterford
by agreeing to the waiver clause. 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The Board may interpret collective-bargaining agreements in thecourse of deciding unfair labor practice cases. Mining Specialists,314 NLRB 268 fn. 5 (1994).3NLRB v. C&C Plywood Corp., 385 U.S. 421, 423, 428, 430(1967).4Compare Westinghouse Electric Corp., 278 NLRB 424, 434(1986).5Metropolitan Edison v. NLRB, 460 U.S. 693 (1983); TimkenRoller Bearing Co. v. NLRB, 325 F.2d 746 (6th Cir. 1963).6See, e.g., Johnson-Bateman Co., 295 NLRB 180, 185 (1989);Suffolk Child Development Center, 277 NLRB 1345, 1350 (1985).7Sec. 8(d) of the Act requires, among other things, that the Re-spondent and the Union ``meet at reasonable times and confer ingood faith with respect to wages, hours, and other terms and condi-
tions of employment.''Turning first to the management-rights clause as it relatesto the assignment of employees,2and mindful that theUnion's right to be consulted about changes in terms and
conditions of employment is a statutory right and not one ob-
tained by a contract,3I am of the opinion that the clausemust be read in context with the rest of the agreement which
nowhere suggests unit employees are subject to assignment
outside the St. Luke facility. The Respondent's contention
that the references to assignment of work in the manage-
ment-rights clause constitute an agreement that permits as-
signment anywhere the Respondent chooses, inside or outside
of St. Luke premises, is an argument suggesting the clause
is ambiguous and therefore subject to various interpretations.
If that is so, then the risk of ambiguity falls on the Respond-
ent who raises the clause as justification for the assignments
here at issue.4More importantly, the Respondent arbitrarily removed theissue of assignment to Waterford from the negotiation agen-
da by flatly refusing to discuss anything pertaining to the
Waterford facility on the ground that its operation had noth-
ing to do with negotiations concerning wages, hours, and
working conditions of St. Luke employees.I do not believe that either the management-rights clauseor the waiver clauses bar the Union from bargaining on the
assignment of St. Luke employees outside the boundaries of
the St. Luke facility. The assignment of employees is pat-
ently a mandatory subject of bargaining which the Union has
a statutory right to negotiate. Any waiver of that right must
be clear and unmistakable,5must have been fully discussedand consciously explored during negotiations, and con-
sciously yielded before a waiver can be found.6Here, thematter was never discussed at all because the Respondent
chose not to reveal the possibility, probability, or, more like-
ly, certainty that St. Luke employees would be utilized at the
Waterford, all in order to cloak its intention to assign St.
Luke employees to the Waterford. By doing so, the Respond-
ent effectively led the Union to believe the Waterford oper-
ation would not raise any problems with which it, as the St.
Luke employees' representative, should be concerned. Hav-
ing so assured the Union, the Respondent may not now be
heard to say the Union consciously, clearly, or unmistakably
waived its statutory right to bargain over the Waterford as-
signments. In short, the Respondent cannot mislead the
Union with regard to the possibilities St. Luke employees
could be involved at Waterford, which it effectively did by
brusquely asserting the Waterford operation had nothing to
do with St. Luke employees, and then claim the Union
waived discussion of such possibilities when they arise. I am
persuaded Respondent did not meet its statutory obligation7to give prior notice to and confer in good faith with theUnion concerning the assignment of the employees to the
Waterford. Accordingly, I conclude and find the Respondent
has failed and refused to bargain in good faith with the
Union in violation of Section 8(a)(5) and (1) of the Act by
not giving the Union prior notice of and without affording
the Union an opportunity to bargain concerning the assign-
ments to the Waterford before the assignments took place,
and by refusing via its letter of December 21 to bargain with
the Union regarding the assignments already made. Such
conduct reasonably tends to interfere with, restrain, and co-
erce employees in the exercise of their statutory right to
form, join, or assist labor organizations.With respect to Respondent's contention it need not bar-gain over a job assignment that does not affect the com-
pensation or job security of the affected employees, I first
note the cases on which it relies for this argument (NLRB v.King Radio Corp., 416 F.2d 569 (10th Cir. 1969), and OfficeEmployees Local 425 v. NLRB, 419 F.2d 314 (D.C. Cir.1969)), are distinguishable. Moreover, it is well settled that
an administrative law judge is bound to follow Board prece-
dent. Iowa Beef Packers, 144 NLRB 615 (1963).I further find that adoption of the Respondent's positionthat its action in this case was permissible would amount to
a license to send unit employees anywhere the Respondent
desired, something clearly not contemplated by the Union in
bargaining and a goal of Respondent hidden by its failure
and refusal to truthfully advise the Union, during negotia-
tions, of either its intent to assign unit employees to the Wa-
terford or the possibility this might come about. To place the
employees in the unstable and unpredictable position the Re-
spondent contends is appropriate is obviously to their det-
riment.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Union is the certified collective-bargaining rep-resentative of the Respondent's employees in a unit covered
by a collective-bargaining agreement effective October 25,
1993, and expiring October 25, 1995.4. The Respondent violated Section 8(a)(5) of the Act byassigning bargaining employees in the above-described unit
to work in a facility other than that of the Respondent with-
out prior notice to the Union and without affording the
Union an opportunity to bargain with respect to that conduct
and its effects.5. The Respondent violated Section 8(a)(5) and (1) of theAct by refusing the Union's request to bargain with the
Union concerning the Respondent's assignment of unit em-
ployees represented by the Union to a facility called the Wa-
terford which is not the Respondent's facility.6. The aforesaid violations of the Act are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act. 579ST. LUKE LUTHERAN HOME FOR THE AGING8If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended8ORDERThe Respondent, St. Luke Lutheran Home for the Aging,North Carnton, Ohio, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Unilaterally assigning employees in the unit rep-resented by the Union to work in facilities other than those
of the Respondent without giving the Union prior notice and
an opportunity to bargain concerning those assignments and
their effects.(b) Refusing to bargain with the Union on request con-cerning the Respondent's assignment of its bargaining unit
employees to work at facilities other than those of the Re-
spondent.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain with the Union concerning the as-signment of employees in the unit represented by the Union
to the Waterford and any facilities not occupied by the Re-
spondent.(b) Post at its place of business in North Canton, Ohio,copies of the attached notice marked ``Appendix.''9Copiesof the notice, on forms provided by the Regional Director for
Region 8, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.